Case: 21-40878     Document: 00516273321          Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     April 8, 2022
                                   No. 21-40878
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Saad Aziz; Maaz Aziz,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                          USDC No. 4:20-CR-382-104


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Brothers Saad Aziz and Maaz Aziz were indicted for conspiracy to
   commit wire fraud, mail fraud, and money laundering. The Government
   requested (and was eventually granted) a pretrial detention order based on
   its contention that the brothers presented a serious flight risk. The brothers
   now challenge that order. They argue that the district court improperly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40878      Document: 00516273321           Page: 2    Date Filed: 04/08/2022




                                     No. 21-40878


   lumped their detention assessments, misclassified them as flight risks, and
   failed to consider alternatives to detention.
          For the reasons set forth below, we AFFIRM.
                                I.     Background
          In 2020, the FBI launched an investigation into a series of armed
   robberies of cell phone stores in and near Dallas, Texas. As the investigation
   unfolded, the FBI uncovered a much larger conspiracy: a gray market in
   which wholesalers obtained high-end cell phones from device traffickers and
   then exported and sold the cell phones abroad. At the top of the conspiracy
   was the wholesaler RJ Telecom. Together with its related entities, RJ
   Telecom exported more than $100 million of stolen devices. SCS Supply
   Chain LLC (“SCS”)—a company owned by Saad Aziz and co-founded by
   Maaz Aziz—was one of those related entities.
          The brothers were indicted on September 9, 2021. They were charged
   with conspiracy to commit mail and wire fraud under 18 U.S.C. § 1349,
   conspiracy to commit money laundering under 18 U.S.C. § 1956(h), and
   conspiracy to transport stolen property in interstate and foreign commerce
   (as well as the aiding and abetting of such transportation) under 18 U.S.C.
   §§ 371, 2314, and 2. On September 23, 2021, the brothers self-surrendered.
   The Government then moved to detain them.
           After a detention hearing, the magistrate judge denied the Govern-
    ment’s motion and ordered release. The Government filed an emergency
    motion for a stay of the magistrate judge’s order and appealed to the dis-
    trict court. The district court granted a stay and held a two-day hearing on
    the appeal of the release order. After concluding that the brothers were
    flight risks and that no set of conditions would reasonably assure their ap-
    pearance, the district court revoked and set aside the magistrate judge’s
    order. The brothers each filed timely notices of appeal.




                                          2
Case: 21-40878      Document: 00516273321              Page: 3   Date Filed: 04/08/2022




                                        No. 21-40878


                    II.    Jurisdiction & Standard of Review
          Because detention orders are considered final judgments for purposes
   of 28 U.S.C. § 1291, we have jurisdiction over this appeal. 18 U.S.C.
   § 3145(c). “Absent an error of law,” we will uphold a district court’s pretrial
   detention order “if it is supported by the proceedings below, a deferential
   standard of review that [this court] equate[s] to the abuse-of-discretion
   standard.” United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992)
   (internal quotation marks and citation omitted). Questions of law are, of
   course, reviewed de novo, United States v. Olis, 450 F.3d 583, 585 (5th Cir.
   2006), whereas factual findings supporting the detention order are reviewed
   for clear error, United States v. Aron, 904 F.2d 221, 223 (5th Cir. 1990).
                                 III.      Discussion
          The brothers briefed their arguments separately on appeal, but each
   argues that: (1) the district court erred by not rendering an individualized
   assessment regarding each brother’s flight risk; (2) the district court abused
   its discretion in determining that the brothers were flight risks; and (3) the
   district court failed to adequately consider alternative options to detention.
   We address each in turn.
   A.     Individualized Assessment
          This court has previously explained that a district court may not
   “lump[] all the defendants together” and issue “a uniform blanket bail”
   decision. United States v. Briggs, 476 F.2d 947, 948 (5th Cir. 1973). Rather,
   the “Bail Reform Act . . . clearly contemplates that each person has the right
   to separate consideration, to stand or fall on the merits of his own case rather
   than on the misdeeds of his co-defendants.” Id. Seizing on this language,
   Maaz Aziz argues that the district court improperly “lumped [the brothers]
   together” and failed to make an individualized detention determination.




                                             3
Case: 21-40878      Document: 00516273321          Page: 4   Date Filed: 04/08/2022




                                    No. 21-40878


          But this case is not Briggs.       Briggs involved eight unrelated co-
   defendants, and the district court’s order was ambiguous as to which factors
   applied to which defendants. See id. at 948. Conversely, Saad Aziz and Maaz
   Aziz are not simply co-defendants; they’re also brothers, with nearly
   identical backgrounds and relationships. They were both born in Pakistan
   and immigrated to the United States. They have both lived in Dallas for over
   a decade. They have the same mother and sister (both of whom also live in
   Dallas), and they have the same family living in Pakistan. That relationship
   is particularly relevant here because those ties to Pakistan (as the
   Government argues) or to Texas (as the brothers argue) are key to the flight
   risk determination.
          There are also differences between the brothers, of course. But the
   district court appropriately noted those differences when relevant. We see
   no error in the district court treating Saad and Maaz Aziz as the brothers they
   are: two individuals with nearly identical backgrounds and relationships.
   B.     Flight Risk Classification
          Pursuant to the Bail Reform Act, 18 U.S.C. § 3142, et seq., the
   Government may seek to detain an individual if there is “a serious risk that
   such person will flee” and fail to appear for trial. Id. § 3142(f)(2)(A). The
   district court here determined that there is “a serious risk that Maaz and Saad
   Aziz will flee,” and the brothers contend that that determination was an
   abuse of discretion.
          To begin, we note again the deferential standard of review applicable
   to this case. See Rueben, 974 F.2d at 586. We owe great deference to the
   district court, which held a two-day hearing and observed the witnesses. We
   cannot reverse the district court in its factual determinations absent a
   “definite and firm conviction that a mistake has been committed.” United
   States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).




                                         4
Case: 21-40878      Document: 00516273321           Page: 5    Date Filed: 04/08/2022




                                     No. 21-40878


          We see no such error. The district court reasonably concluded that
   the brothers presented a flight risk based on several facts. On a corporate
   level, SCS has foreign ties—Saad Aziz is the director of SCS Canada, and the
   brothers traveled to Canada prior to SCS Canada’s incorporation.
   Moreover, SCS opened a branch in Dubai in 2020; Saad Aziz was listed as
   the branch manager; and Maaz Aziz traveled to Dubai around the time that
   the branch was established. The court also found that SCS was still operating
   and “bringing in significant amounts of money,” which the brothers could
   access. Additionally, the court cited the ongoing investigation into as many
   as eighty different SCS bank accounts and that there was evidence SCS
   transferred money out of the country after law enforcement executed a
   search warrant on an SCS warehouse.
          On a personal level, the brothers have “several cousins” in Pakistan.
   Saad Aziz has at least one Pakistani bank account and owns real property in
   Pakistan. Moreover, records from Customs and Border Protection showed
   that between 2018 and 2021, Maaz Aziz had “flown internationally at least
   thirteen times, traveling to Mexico, Qatar, Columbia, Canada, and Dubai.”
   During that same period, Saad Aziz left the United States at least six times,
   traveling to France, Dubai, Canada, and Mexico.
          The brothers make several arguments in response to this evidence.
   Primarily, they describe their connections to Pakistan as loose; their
   connections to Texas as strong; and dispute the resources that SCS has.
   These arguments support the notion that there is evidence that they were not
   flight risks, but there is evidence they were. That is exactly the situation
   where we defer to the district court rather than decide factual disputes
   ourselves. We cannot say, given the facts described above, that the district
   court abused its discretion in concluding that the brothers are a flight risk.




                                          5
Case: 21-40878        Document: 00516273321              Page: 6       Date Filed: 04/08/2022




                                         No. 21-40878


   C.      Alternatives to Detention
           If a district court concludes that a defendant poses a serious flight risk,
   the Bail Reform Act requires the court to hold a detention hearing to
   “determine whether any condition or combination of conditions . . . will
   reasonably assure the appearance of such person as required.” Id. § 3142(f).
   The Bail Reform Act includes a non-exhaustive list of additional
   conditions—such as travel restrictions, reporting requirements, and a
   curfew—which may be imposed to assure appearance.                             18 U.S.C.
   § 3142(c)(1)(B). The statute instructs courts, when determining whether
   any set of conditions will reasonably assure a defendant’s appearance, to
   consider four factors, only three of which are relevant here 1: “(1) the nature
   and circumstances of the offense charged, including whether the offense is a
   crime of violence . . . ; (2) the weight of the evidence against the person; [and]
   (3) the history and characteristics of the person . . . .” Id. § 3142(g).
           After thorough consideration of the § 3142(g) factors, the district
   court determined that no combination of release conditions would reasonably
   assure the brothers’ appearance at further proceedings. We perceive no error
   in the district court’s analysis of the § 3142(g) factors.
           Nevertheless, despite the fact that the district court expressly
   concluded that conditions of release would not be adequate, the brothers
   contend that the district court erred as a matter of law by failing to address
   any specific conditions of release and why they would be inadequate. Neither
   the text of the Bail Reform Act nor our caselaw requires that a district court
   do so expressly. The only factors the statute explicitly requires the district


           1
            The fourth factor applies when detention is premised on risk to the community.
   See 18 U.S.C. § 3142(g)(4). Here, the brothers’ detention is premised on a flight risk
   concern, not risk to the community, so, as the district court appropriately determined, that
   factor does not apply.




                                                6
Case: 21-40878      Document: 00516273321             Page: 7   Date Filed: 04/08/2022




                                       No. 21-40878


   court to state consideration of are those in § 3142(g). The brothers cite a case
   from another circuit to argue that the district court must expressly set out the
   specific conditions and why they do not suffice. See United States v. Berrios-
   Berrios, 791 F.2d 246 (2d Cir. 1986). We need not decide whether we agree
   with Berrios-Berrios because, unlike in that case, here there is evidence of
   “apparent misrepresentations” that the brothers made about their finances
   and property owned abroad. In other words, the facts are different in this
   case than those in Berrios-Berrios. Given the particular facts of this case and
   the district court’s extensive consideration of the § 3142(g) factors, we are
   unable to conclude that the district court abused its discretion in this case.
                                 IV.      Conclusion
          For the foregoing reasons, the district court’s detention order is
   AFFIRMED.




                                            7